Exhibit 10.07

 

Corporate Signature Copy

Return to Executive Compensation Department

 

XCEL ENERGY INC.

OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement, dated and effective <<Month Day>>, <<Year>>, by and between Xcel
Energy Inc., a Minnesota corporation (“Xcel Energy”) and «First» «MI» «Last»
(the “Participant”) evidences an award of restricted stock units and the
applicable terms and conditions of the award.

 

1.             Units Awarded. Xcel Energy awards the Participant «GRANTED»
restricted units of Common Stock of Xcel Energy (the “Units”) pursuant to the
Xcel Energy Inc. Omnibus Incentive Plan (the “Plan”), upon the terms and
conditions of the Plan and this Agreement.  The Plan as currently in effect is
incorporated by reference and the Participant acknowledges the receipt of a copy
thereof.

 

2.             Restrictions on Transfer; Restricted Periods.

 

(a)           During the restricted period hereinafter described (the
“Restricted Period”), the Units may not be sold, assigned, transferred, pledged,
or otherwise encumbered by the Participant, except as hereinafter provided.

 

(b)           The Restricted Period shall commence on the date of this Agreement
(the “Commencement Date”) and, except as otherwise provided in this Agreement,
will expire in full on the Settlement Date (as defined in Section 6).

 

(c)           The Governance, Compensation and Nominating Committee of the Board
of Directors is designated as the Plan administrator (the “Committee”).  The
Committee, however, has delegated certain administrative duties to the
Compensation department of Xcel Energy.

 

(d)           The Committee shall have the authority to determine, at any time
during the Restricted Period, due to capitalization requirements of Xcel Energy
or other factors, that the Units be converted to equivalent shares of Restricted
Stock containing similar restrictions on transfer.

 

3.             Termination of Service. If your employment with Xcel Energy and
its subsidiaries terminates for any reason, as provided below in this Section 3,
prior to the Settlement Date, all Units shall be forfeited on the date of your
termination.  If, however, the Committee determines in its sole discretion that
your employment with Xcel Energy and its subsidiaries terminates for the
following reasons:

 

(i)            at a time when you are eligible for retirement under any defined
benefit pension plan of Xcel Energy and its subsidiaries in which you
participate at the time of your termination;

(ii)           due to death or permanent and total disability; or

(iii)          involuntarily , other than for cause

 

you will continue to participate in the Plan per the terms and conditions set
forth in this Agreement.

 

--------------------------------------------------------------------------------


 

4.             Accounting for Units. Each Unit, representing a hypothetical
share of Common Stock, is designed to approximate and track the fair market
value price of one share of Xcel Energy Common Stock.  Each Unit is intended to
represent an unfunded, unsecured promise to pay, and is designed to remain among
Xcel Energy’s general assets.

 

5.             Participant’s Rights. Except as otherwise provided herein,
Participant shall have none of the rights of a stockholder, including the right
to vote any or all of the Units.  An amount representing dividends payable on
shares of Common Stock equal in number to the Units held by the Participant on a
dividend record date shall be deemed reinvested in Common Stock and credited as
additional Units as of the dividend payment date. Any additional Units will be
subject to the terms and restrictions defined in this Agreement.

 

6.             Settlement of Units.

 

(a)           Awarded Units plus Units attributable to earned dividend
equivalents shall be settled, and the Restricted Period shall lapse (the
“Settlement Date”) immediately after Xcel Energy achieves [   ]% Earnings Per
Share (EPS) growth (adjusted for Company Owned Life Insurance) measured against
<<Month Day, Year>> EPS (adjusted for Company Owned Life Insurance), provided
that Xcel Energy’s annual dividend must remain at $[  ] per share or greater
during the period beginning on the Commencement Date and ending on the
Settlement Date.  EPS growth will be measured annually at the end of each fiscal
year.  However, in no event will the EPS performance goal be measured or the
Settlement Date occur earlier than <<Month Day, Year>>. Notwithstanding the
above, if the Settlement Date has not occurred within four years of the date of
this Agreement, the Settlement Date will not occur and all Units shall be
forfeited.

 

(b)           As soon as administratively feasible following the Settlement Date
and certification in writing by the Committee as to the number of Units to which
the Participant is entitled and that the performance goal has been satisfied,
but in no event later than two and a half months after the end of the calendar
year in which the Settlement Date occurs, Xcel Energy shall cause to be paid to
the Participant an equivalent number of shares of Common Stock with a cash
component representing fractional shares.  Alternatively, at the discretion of
the Committee, Units may be paid to Participants in cash.  If the Participant
dies prior to payment, and under Section 6(a) above or Section 8 below would
otherwise be entitled to receive payment of an award, the Units shall be paid in
cash to the Participant’s designated beneficiary (if under the Plan the
Participant has designated a beneficiary in writing delivered to the Xcel Energy
Compensation department) or if no beneficiary is designated, to the
Participant’s estate.

 

7.             Changes in Capitalization of Xcel Energy.  If there is any change
in the outstanding Common Stock by reason of a stock dividend or distribution,
stock split, capital reorganization, reclassification, combination or exchange
of shares, or by reason of merger, consolidation, or other corporate
reorganization, the Committee shall determine the appropriate adjustment to
Participant’s Units, if any, needed to reflect such change.

 

8.             General Restrictions.  In the event a Change in Control occurs,
as defined in the Plan, the Restricted Period shall lapse and all outstanding
Units shall be paid to Participants as soon as administratively feasible
following determination of the Change in Control, but in no event later than two
and a half months after the end of the calendar year in which the Change in
Control occurs, according to the terms of the Plan.

 

2

--------------------------------------------------------------------------------


 

9.             Withholding. Xcel Energy may require the Participant to remit to
it, or may withhold from the award or from the Participant’s other compensation,
an amount sufficient to satisfy any applicable federal, state, local tax,
employment, FICA or other mandated withholding requirements in regard to the
award in the year or years the award becomes taxable to the Participant.
Participant may elect in accordance with the Plan to satisfy the withholding
requirement, in whole or in part, by having Xcel Energy withhold Units from the
award at the rate the Committee determines satisfies applicable withholding
requirements.  If no election is made, Units will be withheld..

 

10.           Plan and Plan Interpretations as Controlling. The Units hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Participant or his legal representatives with regard to any
question arising hereunder or under the Plan.

 

11.           Participant Service. Nothing in this Agreement shall limit the
right of Xcel Energy or any of its subsidiaries to terminate the Participant’s
service as an officer or employee, or otherwise impose upon Xcel Energy or any
of its subsidiaries any obligation to employ or accept the services of the
Participant.

 

12.           Participant Acceptance. The Participant shall signify acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy to Xcel Energy.

 

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock Unit
Agreement to be executed as of the date first above written.

 

 

XCEL ENERGY INC.

 

 

 

 

 

By:

 

 

 

 

 

Cynthia L. Lesher

 

 

 

 

Chief Administrative Officer and Chief HR Officer

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

«First» «MI» «Last»

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

3

--------------------------------------------------------------------------------